Citation Nr: 0940498	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-32 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for dysthymia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1976 to November 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas.  

In June 2007, the Veteran testified before a Decision Review 
Officer (DRO) in Wichita, Kansas.  A transcript of that 
hearing is of record.

The Board notes that in his substantive appeal (VA Form 9), 
dated in February 2006, and a subsequent VA Form 9, dated in 
September 2006, the Veteran indicated that he wanted a Board 
hearing.  The evidence of record reflects that the Veteran 
was scheduled for a Travel Board hearing in March 2007.  In 
March 2007 correspondence, the Veteran requested that the 
hearing be rescheduled.  Also in March 2007 correspondence, 
the Veteran indicated that he wished to have a DRO hearing in 
lieu of a Board hearing.  Accordingly, the Board considers 
the Veteran's request for a Board hearing to be withdrawn and 
will proceed to adjudicate the case based on the evidence of 
record.  See 38 C.F.R. § 20.704 (9d), (e) (2009).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
service-connected dysthymia is manifested primarily by panic 
attacks more than once a week, mood disturbances, and 
episodes of depression; the competent clinical evidence of 
record does not show that he experiences occupational and 
social impairment with deficiencies in most areas, near 
continuous panic, impaired impulse control, spatial 
disorientation, an inability to establish and maintain 
effective relationships, or speech which is intermittently 
illogical, obscure, or irrelevant.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, and no higher, 
for dysthymia have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130 Diagnostic Code 9433 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA correspondence, dated in November 
2005, prior to the initial adjudication, informed the Veteran 
of what evidence was required to substantiate the claim, and 
of his and VA's respective duties for obtaining evidence.  
See Vazquez-Flores v. Shinseki, ---F.3d. ---, 2009 WL 2835434 
(2009); see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  To the extent that there exists any defect with 
regard to the provision of VCAA notice, the Board finds that 
the Veteran is not prejudiced thereby.  See Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 
556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  The evidence of record reflects 
that the Veteran was aware of the rating criteria (See DRO 
transcript page 11), and it was provided to him in the June 
2006 statement of the case (SOC).  The cover letter to the 
June 2006 SOC informed the Veteran of the requirements for 
determining a disability rating and effective date in 
accordance with the Court's decision in Dingess/Hartman.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), VA 
examination and treatment reports, VA medical correspondence, 
and the statements of the Veteran in support of his claim, to 
include his testimony at a June 2007 DRO hearing.  The Board 
has carefully reviewed his statements and the medical 
evidence, and concludes that there has been no identification 
of further available evidence not already of record. 

A VA examination with respect to the issue on appeal was 
obtained in January 2006.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA 
examination obtained in this case is more than adequate, as 
it is predicated on a full reading of the Veteran's VA 
medical records and a clinical interview, to include 
computerized psychological testing.  The January 2006 VA 
examiner's report contained findings necessary to evaluate 
the disability under the applicable diagnostic code rating 
criteria.  The examiner did not review the Veteran's claims 
file; however, the Board finds that the Veteran was not 
prejudiced by this deficiency inasmuch as the medical history 
considered by the examiner was consistent with the medical 
evidence of record.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  



Legal criteria

Ratings in General

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Specific schedular criteria for rating mental disorders

Dysthmia is rated by applying the criteria in 38 C.F.R. § 
4.130, Diagnostic Code 9433 (2009).  The VA Schedule rating 
formula for mental disorders reads in pertinent part as 
follows:

100 percent rating (the maximum schedular rating)  - Total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

50 percent -- Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent-- Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV), a GAF score of 61 to 70 indicates the examinee has 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The Veteran was service-connected for dysthymia with an 
evaluation of 30 percent effective from April 1995.  The 
Veteran asserts that an increased evaluation is warranted for 
his service-connected dysthymia.  As the Veteran's claim was 
received by VA in November 2005, the rating period on appeal 
is from November 21, 2004, one year prior to the date of 
receipt of the increased rating claim.  38 C.F.R. § 
3.400(o)(2) (2009).  However, in accordance with 38 C.F.R. §§ 
4.1 and 4.2 (2009) and Schafrath v. Derwinski, 1 Vet.App. 589 
(1991), the history of the disability is for consideration in 
rating a disability.

The evidence of record, as noted below, indicates that a 50 
percent evaluation is warranted for the rating period on 
appeal.  

With regard to the Veteran's speech, the January 2006 VA 
examination report reflects that the rate and flow of the 
Veteran's speech was normal, he was open and talkative, and 
his thought processes and communication were normal.

With regard to panic attacks, a July 2005 VA medical record 
reflects that the Veteran complained of panic attacks.  An 
October 2005 VA medical report reflects that he sought 
treatment with Urgent Care and reported feeling weak, dizzy, 
and short of breath; he stated it was like "a panic 
attack."  He reported having similar episodes several times 
in the past.  It was further reported that he takes 
medications for his panic disorder, but had not taken it that 
day.  A November 2005 VA report reflects that the Veteran 
reported having periods of panic which occurred once or twice 
a week and made work "very problematic."  The examiner 
noted that the attacks are part of his dysthymic disorder.  A 
January 2006 urgent care record reflects the Veteran sought 
treatment and reported that he thought he may be having a 
panic attack.  He reported feeling "shaky".  A January 2006 
VA examination report reflects that the Veteran reported an 
average of 3 panic attacks a week.  At the June 2007 DRO 
hearing the Veteran testified that he has panic attacks 
approximately four or five times a week.  He noted that they 
are not as severe as they once were as he now takes Zoloft. 
(See DRO transcript, page 4).  

With regard to difficulty in understanding complex commands, 
the Veteran testified that he had a hard time learning new 
things.  He testified that he began working full time in 
March 2006 and it took him approximately 6 months, or more 
than 5 months longer than expected, to learn the job.  The 
January 2006 examiner noted that the Veteran had previously 
experienced trouble paying his bills, but was compensating 
adequately by keeping a notebook.  The Board notes that the 
Veteran testified that he is a program support clerk for 
accounts receivable and does third party insurance postings.  
He testified that he has received "lots" of admonishments 
for his job performance; however, he was not sure where his 
copies of these admonishments were.  He stated that could 
obtain copies from his supervisors; however, the evidence of 
record does not contain any such copies.

With regard to impairment of short- and long-term memory, the 
Veteran testified that it is taking him "a lot longer" to 
learn things because of memory problems.  He testified that 
if he were trying to learn something new, he would have to 
write down the steps necessary to accomplish the task.  (See 
DRO transcript, page 3)

With regard to abstract thinking, the Veteran testified that 
he had problems with abstract thinking, but failed to provide 
any examples or an explanation.  The January 2006 VA examiner 
opined that the Veteran was well oriented, displayed good eye 
contact, and had normal thought processes.  VA records from 
July 2006 note that the Veteran reported feeling better while 
on the medication "Abilify", and was coherent and euthymic.  
A September 2006 VA record reflects he was alert and 
oriented.  A December 2006 VA record reflects that he was 
stable, coherent, and euthymic.

With regard to motivation or mood, the Veteran testified that 
he is possibly lethargic, and "just can't seem to get 
motivated to do anything".  The Board notes that the January 
2006 VA examination report reflects that the Veteran was 
taking mirtazapine for depression and that it had strong 
sedative effects.  The Board also notes however, that the 
Veteran is employed full time.  Furthermore, March 2007 
correspondence from the Veteran reflects that he and his wife 
had planned a week long trip to Houston, Texas to visit 
family.  Full time employment and week long vacation plans 
are not consistent with the Veteran's complaint that he was 
unable to "get motivated to do anything."  Moreover, the 
January 2006 VA examination reflects that the Veteran plays 
card games on the computer, and plays the guitar in his 
leisure time.  In addition, the examiner noted that the 
Veteran reported that he has manic episodes where he stays up 
for 2-3 days, and engages in activities such as applying for 
jobs, updating his resume, writing music, doing housework, 
and walking his dog farther than usual.  The VA examiner also 
noted that the Veteran reported that he has had "no happy 
medium" in mood during the past 6-8 months.  He reported 
that when he is not manic, he sleeps 10-12 hours per night.  

With regard to work and social relationships, the Veteran 
testified that he does not get along with his wife, but has a 
long distance relationship with his children, who live in a 
state other than which he resides.  The Veteran testified 
that he works mostly by himself.  He described his only 
friends as his sister-in law and brother-in-law, with whom he 
socialized once or twice a week.  The January 2006 VA 
examination report reflects that the Veteran has been in a 
"tumultuous marriage" for 8 years and has not been intimate 
with his wife in 4 years.  The report further reflects that 
the Veteran spends 2-3 hours per week with his grandsons, and 
this time is a source of gratification for him.  

The January 2006 VA examiner gave the Veteran a GAF score of 
45, which indicates that the Veteran has serious symptoms or 
a serious impairment in social, occupational, or school 
functioning.  The examiner opined that the Veteran's symptoms 
include suicidal ideation, compulsive rituals which interfere 
with routine activities, near continuous depression affecting 
his ability to function effectively, neglect of personal 
appearance and hygiene, and difficulty maintaining effective 
relationships.  The examiner wrote that it "is likely that 
[the Veteran]'s mood disorder interferes with his social 
functioning and is likely interfering with his occupational 
functioning, perhaps even making it difficult for him to be 
hired for a full time job."  Despite the examiner's opinion, 
the Board notes that within 2 months of this evaluation, the 
Veteran was hired as a full-time employee and was still 
employed in such a position in June 2007, 14 months later, 
when he testified at the DRO hearing. (See DRO transcript 
page 8).

The Board finds, based on the above evidence of record, that 
the Veteran is entitled to a 50 percent evaluation throughout 
the rating period on appeal.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Although, the record reflects that the 
Veteran is employed full time, it also reflects that he has 
mood disturbances, is on medication for depression, and has 
panic attacks at least 3 times a week.  Moreover, even though 
the Veteran did not provide any copies of employment 
admonishments, there is no evidence to contradict his 
testimony that he has had difficulty learning his employment 
requirements.  Therefore, giving the benefit of the doubt to 
the Veteran, the Board finds that his symptoms more closely 
approximate a 50 percent evaluation.

The Veteran testified that he believes that his dysthymic 
disorder symptoms more closely reflect a 50 percent 
evaluation.  Moreover, he stated that an increase to a 50 
percent evaluation would resolve the issue on appeal.  (See 
DRO transcript page 12).  Nevertheless, the Board has 
considered whether an evaluation higher than 50 percent is 
warranted, and for the reasons noted below, finds that it is 
not.  

Although the January 2006 VA examiner noted that the Veteran 
had suicidal ideations and obsessional rituals, there is no 
evidence that these have caused social and occupational 
impairment.  The Veteran testified that he has attempted 
suicide twice; however, both times were prior to the rating 
period on appeal.  The Veteran testified that his compulsive 
ritual of counting irritates those around him; however, he 
also testified that, for the most part, he works by himself 
and is left alone.  In addition, he does not have near 
continuous panic, but approximately three panic attacks a 
week.  He also testified that his panic attacks have lessened 
in severity since he was placed on the medication "Zoloft."  
The Board notes that the VA medical records reflect that the 
Veteran has been on the drug sertraline (generic name for 
Zoloft) since September 2006.  The 2006 VA examination report 
reflects that the Veteran denied any legal issues or violence 
and was able to restrain himself from assaultive behavior.  
He described having a good quality of relationships with his 
grandsons.  In addition, although he described himself as not 
getting along with his wife, the evidence reflects that they 
have been married for more than 9 years, and travel together.

In conclusion, the objective evidence of record reveals a 
disability picture commensurate with a 50 percent evaluation 
for the rating period on appeal.  The evidence does not 
reflect that, for any part of the rating period on appeal, 
the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral for assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2009) is not warranted.


ORDER

An increased rating of 50 percent, and no higher, for 
dysthymia is granted for the entirety of the rating period on 
appeal.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


